UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8023



TERRY A. HENDRICKS,

                                             Plaintiff - Appellant,

          versus


B. THOMAS REED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-819-2)


Submitted:   February 14, 2002          Decided:    February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry A. Hendricks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Terry A. Hendricks, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).             We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.       Accordingly, we dismiss the appeal

on the reasoning of the district court.        See Hendricks v. Reed, No.

CA-01-819-2 (E.D. Va. Nov. 21, 2001).        We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2